UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4101


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER JEROME TOOMER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00290-WO-1)


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant. Terry Michael
Meinecke, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Jerome Toomer appeals the 36-month sentence imposed by the district

court after he pleaded guilty to possession with intent to distribute cocaine base, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012). Appellate counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there are no meritorious

grounds for appeal. Counsel questions, however, whether Toomer’s upward variant

sentence is reasonable. Toomer was informed of his right to file a pro se supplemental

brief but has not done so. We affirm.

       “We ‘review all sentences—whether inside, just outside, or significantly outside the

Guidelines range—under a deferential abuse-of-discretion standard.’” United States v.

Blue, 877 F.3d 513, 517 (4th Cir. 2017) (quoting Gall v. United States, 552 U.S. 38, 41

(2007)). This review entails appellate consideration of both the procedural and substantive

reasonableness of the sentence. Gall, 552 U.S. at 51. “While a district court’s explanation

for the sentence must support the degree of the variance, it need not find extraordinary

circumstances to justify a deviation from the Guidelines.” United States v. Spencer, 848
F.3d 324, 327 (4th Cir. 2017) (internal quotation marks omitted).

       We have reviewed the record and conclude that the district court committed no

procedural error. The district court properly calculated the advisory Sentencing Guidelines

range and discussed the nature and circumstances of the offense; the history and

characteristics of the defendant, including Toomer’s previous assault convictions, several

of which involved firearms, for which he received no criminal history points, as well as

Toomer’s recidivism so soon after being released from a lengthy prison term; the need for

                                               2
deterrence; and the need to protect the public. We conclude that the district court’s

explanation was procedurally sufficient to support an upward variance. See id. Finally,

insofar as Toomer contends that an upward variance of 6 months from the top of the

Guidelines range is substantively unreasonable, we reject his claim.

       In accordance with Anders, we have reviewed the entire record in this case and have

identified no meritorious grounds for appeal. We therefore affirm the judgment of the

district court. This court requires that counsel inform Toomer, in writing, of the right to

petition the Supreme Court of the United States for further review. If Toomer requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Toomer.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                              3